           Case 8-18-75602-reg            Doc 16       Filed 10/03/18     Entered 10/03/18 15:38:18


UNITED STATES BANKRUPTCY COURT                                     Return Date: Ocotber 25, 2018
EASTERN DISTRICT OF NEW YORK                                       Time: 9:30 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 18-75602-736
MARTIN JAMES DEKOM, SR
                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Robert E. Grossman, United States Bankruptcy Judge on
the 25TH, day of OCTOBER, 2018 at 9:30 a.m., at the United States Bankruptcy Court located at the
Alfonse M. D’Amato U.S. Courthouse, 290 Federal Plaza – Courtroom 860, Central Islip, New York 11722,
for an Order pursuant to 11 U.S.C. §§521 & 1307(c), dismissing this case by reason of the debtor(s)’ failure
to submit monthly pre-confirmation payments, failure to provide and/or file documents, failure to appear,
and/or, be examined at §341 meeting of creditors, and for such other and further relief as this Court deems
just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served upon the undersigned no later than three (3) days prior to the return date of this motion.

Dated: Islandia, New York                                   Yours, etc.
       October 3, 2018
                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, New York 11749
                                                            (631) 549-7900

To:     Office of the United States Trustee
        MARTIN JAMES DEKOM, SR, Pro-Se Debtor(s)
        All Interested Parties and Creditors
             Case 8-18-75602-reg          Doc 16       Filed 10/03/18   Entered 10/03/18 15:38:18



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X          tmm1634
In re:
                                                                   Chapter 13
                                                                   Case No.: 18-75602-736
MARTIN JAMES DEKOM, SR

                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE ROBERT E. GROSSMAN, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee in the above captioned estate, respectfully
represents as follows:

          1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
August 20, 2018, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

           2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
confirmation payments to the Trustee.

           3. In addition, as of this date the debtor(s) has failed to file and/or provide to the Trustee a
Chapter 13 Plan; Certificate of Credit Counseling; Statement of Financial Affairs; Statement of Current
Monthly Income and Means Test; complete set of schedules; copies of pay statements from employer for
sixty (60) day period preceding filing, within the fifteen (15) day period required under the Bankruptcy
Code.

           4. Furthermore, as of this date the debtor has failed to provide the Trustee with
copies of previous year’s State and Federal Tax Returns; all filings required under Section 521; and all
mandatory disclosure documentation as set forth in Local Bankruptcy Rule 2003-1.

           5. Moreover, the debtor failed to appear, and/or, be examined at the initial §341
meeting of creditors held on September 24, 2018 at 11:00a.m.

              6. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

            WHEREFORE, the Trustee requests for an Order pursuant to the provisions of 11 U.S.C.
§§521 & 1307(c), dismissing this case, and for such other and further relief as this Court deems just and
proper.

Dated: Islandia, New York
       October 3, 2018
                                                            /s/ Michael J. Macco
                                                            Michael J. Macco, Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, New York 11749
                                                            (631) 549-7900
             Case 8-18-75602-reg            Doc 16   Filed 10/03/18   Entered 10/03/18 15:38:18
STATE OF NEW YORK                      )
COUNTY OF SUFFOLK                      )    ss.:

                SHAMUS MROTZEK, being duly sworn, deposes and says: deponent is not a party to this
action, is over 18 years of age, and resides in Suffolk County, New York.

                    On October 3, 2018 deponent served the within:

                                       NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:



Martin James Dekom, Sr
34 High Street
Manhasset, NY 11030
Debtor(s)

Nationstar Mortgage LLC
c/o Gross Polowy, LLC
Courtney R Williams, Esq.
1775 Wehrle Drive, Suite 100
Williamsville, NY 14221

and upon the following parties, by the e-mail address designated by said parties for that purpose;

Office of the United States Trustee
Alfonse M. D’Amato U.S. Courthouse
USTPRegion02.LI.ECF@usdoj.gov



                                                         /s/Shamus Mrotzek _
                                                         SHAMUS MROTZEK
Sworn to before me this
3rd day of OCTOBER, 2018

/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
